 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10

11   ISAIAH J. PETILLO,                          1:18-cv-00217-LJO-GSA-PC
12                Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                 RECOMMENDATIONS
13         vs.                                   (ECF No. 15.)
14   GALLAGHER, et al.,                          ORDER DENYING PLAINTIFF’S
                                                 MOTION FOR PRELIMINARY
15               Defendants.                     INJUNCTIVE RELIEF AS MOOT
16

17   I.     BACKGROUND
18          Isaiah J. Petillo (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
19   with this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United
20   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21          On October 29, 2018, findings and recommendations were entered, recommending that
22   plaintiff’s motion for preliminary injunctive relief, filed as part of the Complaint on February
23   12, 2018 (ECF No. 1 at 8), be denied. (ECF No. 15.) Plaintiff was granted fourteen days in
24   which to file objections to the findings and recommendations. (Id.) The time for filing
25   objections has now expired, and Plaintiff has not filed objections or responded otherwise to the
26   findings and recommendations.
27          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this
28   court has conducted a de novo review of this case. Having carefully reviewed the entire file,

                                                     1
 1   the court finds the findings and recommendations to be supported by the record and proper
 2   analysis.
 3          Accordingly, THE COURT HEREBY ORDERS that:
 4          1.    The findings and recommendations issued by the Magistrate Judge on October
 5                29, 2018, are ADOPTED IN FULL; and
 6          2.    Plaintiff’s motion for preliminary injunctive relief, filed as part of the Complaint
 7                on February 12, 2018, is DENIED.
 8
     IT IS SO ORDERED.
 9

10      Dated:    November 29, 2018                       /s/ Lawrence J. O’Neill _____
                                                 UNITED STATES CHIEF DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   2
